                                                                                        ALDO A. BADINI
                                                                                                    Partner
                                                                                              212-294-4601
                                                                                       Abadini@winston.com
February 11, 2020


VIA ECF

Hon. Sarah L. Cave, U.S.M.J.
Daniel Patrick Moynihan United States Courthouse
500 Pear Street, Courtroom 18A
New York, NY 10007

Re:    In re Keurig Mountain Single-Serve Coffee Antitrust Litig., MDL No. 2542 Request for Oral
       Argument

Dear Judge Cave:

        Plaintiffs TreeHouse Foods, Inc., Bay Valley Foods, LLC, and Sturm Foods, Inc. (collectively,
“TreeHouse”) have today filed their Memorandum of Law in Support of their Motion for Reconsideration
Pursuant to Local Civil Rule 6.3 & Federal Rules of Civil Procedure 59(e) & 60(b) (the “Motion”).
Pursuant to Rule III.D. of Your Honor’s Individual Practices, TreeHouse respectfully requests oral
argument in order to respond to any questions the Court may have concerning the Motion, to be scheduled
at the Court’s convenience once the matter has been fully briefed.

                                                                 Respectfully submitted,


                                                                 By:    /s/ Aldo A. Badini
                                                                        Aldo A. Badini
                                                                        Winston & Strawn LLP
                                                                        200 Park Avenue
                                                                        New York, NY 10166
                                                                        (212) 294-6700
                                                                        abadini@winston.com

                                                                        Counsel for Plaintiffs
                                                                        TreeHouse Foods, Inc., Bay
                                                                        Valley Foods, LLC, and Sturm
                                                                        Foods, Inc.
CC: All counsel (via ECF)
